Beck, P. J.
This was an equitable petition to restrain the County of Bartow, its agents and officers, from maintaining a certain road in a condition described, and from maintaining certain drains and ditches across the road. Under the conflicting evidence in the case the court did not err in granting the interlocutory injunction prayed. City of Atlanta v. Warnock, 91 Ga. 210 (18 S. E. 135, 23 L. R. A. 301, 44 Am. St. R. 17); Goodrich v. Georgia R. Co., 115 Ga. 340 (41 S. E. 659); Oostanaula Mining Co. v. Miller, 145 Ga. 90 (88 S. E. 562); Sweetman v. Owens, 147 Ga. 436 (94 S. E. 542).

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.